The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Seidleck on 29 June 2022.
The application has been amended as follows:
1.  (Currently Amended)  A method comprising:
splitting probe data, sensor data, or a combination thereof into a plurality of vehicle trajectories wherein the probe data, the sensor data, or a combination thereof is collected from a plurality of vehicles traveling on a road segment;
correlate each drive of each of the plurality of vehicles to a corresponding lane of a road segment by map matching the probe data, sensor data, or a combination thereof;
for each vehicle trajectory of the at least one vehicle trajectory, processing said each vehicle trajectory to detect a slowdown event of the corresponding lane based on a speed reduction greater than a threshold reduction;
classifying a slowdown event type of the slowdown event based on a final driving location, a final driving speed, or a combination thereof of the at least one vehicle trajectory; and
providing the slowdown event, the slowdown event type, or a combination thereof as a message output for the road segment across a communication network to a plurality of displays of user devices in a geographic area,
wherein the message output is displayed on the displays and includes a confidence value associated with the detection of the slowdown event of the corresponding lane and a calculated severity factor of the slowdown event.
2.  (Previously Presented)  The method of claim 1, wherein the at least one vehicle trajectory is map-matched to a lane-level of the road segment, and wherein the slowdown event, the slowdown event type, or a combination thereof is determined with respect to the lane-level.
3.  (Original)  The method of claim 1, wherein the slowdown event is further detected based on determining that the speed reduction occurred within a threshold time window, a threshold distance, or a combination thereof.
4.  (Original)  The method of claim 1, wherein the threshold reduction is a percent reduction from an initial speed.
5.  (Original)  The method of claim 1, further comprising:
determining vehicle control sensor data indicating a position of at least one vehicle control mechanism,
wherein the slowdown event, the slowdown event type, or a combination is further determined based on the vehicle control sensor data.
6.  (Original)  The method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event occurs on a single lane of the road segment.
7.  (Previously Presented)  The method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a first lane of the road segment and ends on a second lane of the road segment.
8.  (Original)  The method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a travel lane of the road segment and ends on a non-travel lane of the road segment; and wherein the non-travel lane includes a shoulder lane or an off-road area of the road segment.
9.  (Original)  The method of claim 1, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on comparing the final driving speed to a speed threshold, at least another speed threshold, or a combination thereof.
10.  (Original)  The method of claim 1, wherein the slowdown event is a vehicle stop event, a vehicle fall-over event, or a combination thereof.
11.  (Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following,
split probe data, sensor data, or a combination thereof into a plurality of vehicle trajectories, wherein the probe data, the sensor data, or a combination thereof is collected from a plurality of vehicles traveling on a road segment;
correlate each drive of each of the plurality of vehicles to a corresponding lane of a road segment by map matching the probe data, sensor data, or a combination thereof;
for each vehicle trajectory of the at least one vehicle trajectory, process said each vehicle trajectory to detect a slowdown event of the corresponding lane based on a speed reduction greater than a threshold reduction;
classify a slowdown event type of the slowdown event based on a final driving location, a final driving speed, or a combination thereof of the at least one vehicle trajectory; and
provide the slowdown event, the slowdown event type, or a combination thereof as a message output for the road segment across a communication network to a plurality of displays of user devices in a geographic area,
wherein the message output is displayed on the displays and includes a confidence value associated with the detection of the slowdown event of the corresponding lane and a calculated severity factor of the slowdown event.
12.  (Original)  The apparatus of claim 11, wherein the at least one vehicle trajectory is map-matched to a lane-level of the road segment, and wherein the slowdown event, the slowdown event type, or a combination thereof is determined with respect to the lane-level.
13.  (Original)  The apparatus of claim 11, wherein the slowdown event is further detected based on determining that the speed reduction occurred within a threshold time window, a threshold distance, or a combination thereof.
14.  (Original)  The apparatus of claim 11, wherein the threshold reduction is a percent reduction from an initial speed.
15.  (Original)  The apparatus of claim 11, wherein the apparatus is further caused to: 
determine vehicle control sensor data indicating a position of at least one vehicle control mechanism,
wherein the slowdown event, the slowdown event type, or a combination is further determined based on the vehicle control sensor data.
16.  (Original)  The apparatus of claim 11, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event occurs on a single lane of the road segment.
17.  (Original)  The apparatus of claim 11, wherein the slowdown event, the slowdown event type, or a combination thereof is further based on determining that the final driving location indicates that the slowdown event starts on a first lane of the road segment and ends on a second lane of the road segment.
18.  (Currently Amended)  A non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
splitting probe data, sensor data, or a combination thereof into a plurality of vehicle trajectories, wherein the probe data, the sensor data, or a combination thereof is collected from a plurality of vehicles traveling on a road segment;
correlating each drive of each of the plurality of vehicles to a corresponding lane of a road segment by map matching the probe data, sensor data, or a combination thereof;
for each vehicle trajectory of the at least one vehicle trajectory, processing said each vehicle trajectory to detect a lane-level slowdown event of the corresponding lane based on a speed reduction greater than a threshold reduction;
classifying a lane-level slowdown event type of the lane-level slowdown event based on a final driving location, a final driving speed, or a combination thereof of the at least one vehicle trajectory; and
providing the lane-level slowdown event, the lane level slowdown event type, or a combination thereof as a message output for the road segment across a communication network to a plurality of displays of user devices in a geographic area,
wherein the message output is displayed on the displays and includes a confidence value associated with the detection of the slowdown event of the corresponding lane and a calculated severity factor of the slowdown event.
19.  (Original)  The non-transitory computer-readable storage medium of claim 18, wherein the at least one vehicle trajectory is map-matched to a lane-level of the road segment.
20.  (Original)  The non-transitory computer-readable storage medium of claim 18, wherein the lane-level slowdown event is further detected based on determining that the speed reduction occurred within a threshold time window, a threshold distance, or a combination thereof.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 11, and 18 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Shenoy et al. (US 20170072851 A1) teaches various aspects of a system and method for generation of a preventive alert. The system comprises one or more circuits in a vehicle configured to retrieve sensor data associated with the vehicle and/or obstacle information generated by one or more sensors of the vehicle, along a path of the vehicle. The system further comprises one or more circuits configured to communicate to a server, a set of data based on the retrieved sensor data and/or the retrieved obstacle information. The generation of an alert to one or more vehicles is controlled by the server, based on the communicated set of data.
In regarding to independent claims 1, 11, and 18, Shenoy taken either individually or in combination with other prior art of record fails to teach or render obvious a method and apparatus for correlating each drive of each of the plurality of vehicles to a corresponding lane of a road segment by map matching the probe data, sensor data, or a combination thereof; for each vehicle trajectory of the at least one vehicle trajectory, processing said each vehicle trajectory to detect a lane-level slowdown event of the corresponding lane based on a speed reduction greater than a threshold reduction;
classifying a lane-level slowdown event type of the lane-level slowdown event based on a final driving location, a final driving speed, or a combination thereof of the at least one vehicle trajectory; and providing the lane-level slowdown event, the lane level slowdown event type, or a combination thereof as a message output for the road segment across a communication network to a plurality of displays of user devices in a geographic area,
wherein the message output is displayed on the displays and includes a confidence value associated with the detection of the slowdown event of the corresponding lane and a calculated severity factor of the slowdown event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667